           Case 2:21-cv-01536-APG-EJY Document 17 Filed 09/10/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 AMEER R. MUHAMMAD,                                    Case No.: 2:21-cv-01536-APG-EJY

 4          Plaintiff                                  Order Deeming Order to Show Cause
                                                                   Satisfied
 5 v.

 6 JAMES MILTON SKOMSVOLD; HERTZ
   VEHICLES, LLC; and LYFT, INC.,
 7
        Defendants
 8

 9         In light of defendant James Skomsvold’s response to the order to show cause (ECF No.

10 11),

11         I ORDER that the order to show cause (ECF No. 6) is satisfied and I will not remand this

12 action for lack of subject matter jurisdiction.

13         DATED this 10th day of September, 2021.

14

15
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
